Citation Nr: 1206260	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

In April 2006, the Veteran withdrew his request for a personal hearing. 

This appeal was previously before the Board and the Board remanded the claim in April 2009 and September 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim of entitlement to service connection for a heart condition, to include as a result of exposure to herbicides or as secondary to type II diabetes mellitus.

The Veteran contends that his heart condition is related to his exposure to Agent Orange in Vietnam or to his service-connected type II diabetes mellitus.  His service treatment records are negative for any complaints, diagnosis, or treatment of a heart condition.  Post-service VA treatment records reflect that the Veteran at one time was assessed with congestive heart failure due to sleep apnea.  A September 2004 treatment note indicates that the Veteran's condition is "being called sleep apnea and [congestive heart failure] but studies really not done to establish that."  

In the September 2010 remand, the Board directed, in part, that the Veteran should be afforded a VA cardiovascular examination with a medical opinion in order to determine whether the Veteran actually has a heart condition, and if so whether such is caused or permanently worsened beyond normal progress by his now service-connected type II diabetes mellitus.  In November 2010, the Veteran was provided with a VA heart examination.  The Veteran reported that the only treatment is an aspirin.  After reviewing the claims file and examining the Veteran, the examiner rendered a diagnosis of hypertensive heart disease, but stated that this diagnosis was based on limited information and solely on the basis of cardiomegaly on chest x-ray and history of poorly controlled hypertension.  It was noted that the Veteran did not report to his stress test or echocardiogram, and the echocardiogram in June 2010 in outpatient records was extremely limited.  At that time he was examined sitting upright due to dyspnea.  With regards to whether such condition is caused by or permanently worsened by the Veteran's diabetes, the examiner stated that he cannot resolve this issue without resort to mere speculation.  The examiner explained that the Veteran's current condition is likely related to his longstanding history of hypertension.  He said that if the Veteran's diabetes is the cause of the hypertension, then a casual relationship may be made; however, records dated back to 2002 list both conditions and it is unclear if the diabetes caused the hypertension.

In January 2011, the Veteran advised that he was unable to report to two examinations scheduled at the Syracuse VAMC (a 3 hour drive from his home) due to traffic problems.  He asked that the examinations be scheduled at the Bath VAMC or in the late morning or early afternoon.  It appears the Veteran is referencing the stress test and echocardiogram that he did not report to in December 2010.  Such tests should be rescheduled on remand.

VA treatment records dating from July to September 2004 and from June 2005 to January 2007 are of record.  When the Veteran filed his claim, he reported receiving treatment at the Sayre VA outpatient clinic since 2000, and indicated on his application that diabetes arose in 2000.  Treatment records dating prior to July 2004, and between September 2004 and June 2005, should be requested on remand.  

Further, the Veteran's response to the development letter requesting information concerning current treatment was to state he had no further evidence to submit.  However, the VA examiner noted the Veteran had an echocardiogram in April 2009.  Thus, it appears he is, in fact, receiving treatment, and current VA treatment records, to specifically include the report of the April 13, 2009 echocardiogram, should be should be requested from the Sayre VA outpatient clinic, as well as the Wilkes Barre VA Medical Center (VAMC).  In addition, as the Veteran has been examined at the Bath VAMC and therefore, may receive treatment there, all available treatment records should be requested from that facility as well.  

Additionally, the Veteran should be asked when he was first diagnosed with hypertension and what medical facility rendered the diagnosis.  Any records identified should be requested on remand.  The Veteran is hereby reminded that the "duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

After the above development has been requested, the claims file should be forwarded to a VA cardiologist to obtain an opinion as to whether the Veteran, in fact, suffers from heart disease and if so, whether it is ischemic heart disease.  If not, the examiner should be asked to provide an opinion as to whether his heart disease was caused by the service connected diabetes mellitus or permanently worsened beyond normal progression by the diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to advise the RO/AMC when he was diagnosed with hypertension and the name and address of the medical care provider who diagnosed it.  After securing any necessary release, the RO/AMC should request these records.

2.  Request relevant VA treatment records, to specifically include the report of the April 13, 2009 echocardiogram, from the Sayre VA outpatient clinic and the VAMC in Wilkes Barre dating prior to July 2004, between September 2004 and June 2005, and since January 2007.  In addition, request all relevant treatment records from the Bath VAMC.  If records are not available for the requested periods or facilities, the claims file should be annotated as such and the Veteran notified of such.

3.  Reschedule the Veteran for the stress test and echocardiogram that he was scheduled to undergo in December 2010.  If possible, schedule the tests for the Bath VAMC.  If such testing/examination is not possible at the Bath VAMC, please request the other VA facility schedule the test in the late morning or early afternoon if at all possible.  If exercise testing is medically contraindicated, the examiner should explain why.  

Thereafter, the results of the above testing and the claims file should be forwarded to a VA cardiologist to obtain opinions concerning whether the Veteran actually suffers from heart disease, whether such is ischemic in nature, and/or whether any heart disease found is related to his service connected diabetes.  This review should be sought whether or not the Veteran reports for the above requested testing.  Following review of the claims file, the cardiologist should respond to the following questions and provide the medical basis for the conclusions reached.

a. Does the evidence establish that the Veteran currently suffers from heart disease?  If so, please provide the diagnosis for such.  If you disagree with the diagnosis of hypertensive heart disease rendered on the November 2010 VA examination please explain why.  

b. Is the diagnosis a form of ischemic heart disease (defined in VA regulations as including, but not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)? 

c. If the diagnosed heart disease is not a form of ischemic heart disease, please provide an opinion as to whether the Veteran's service connected diabetes mellitus caused his heart disease.  If not, please provide an opinion as to whether the heart disease was permanently worsened beyond normal progression (aggravated) by the Veteran's diabetes.  If the heart disease is found to be aggravated by the diabetes, the examiner should attempt to quantify the degree of aggravation.

d. If the examiner cannot render an opinion on the above question(s) without resorting to speculation, the examiner must explain why an opinion cannot be rendered based on the evidence.

If additional physical examination is deemed necessary to respond to the questions, one should be scheduled. 

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

